—Order, Supreme Court, New York County (Lorraine Miller, J.), entered August 31, 1995, which, after a jury trial on the issue of damages only, granted defendant’s motion to set aside the verdict awarding plaintiff $300,000 for past pain and suffering and $250,000 for future pain and suffering to the extent of . directing a new trial unless plaintiff stipulated to reduce the award to $250,000, unanimously modified, on the facts, to the extent of granting defendant’s motion and directing a new trial unless, within 30 days of entry of this order, plaintiff stipulates to reduce the verdict to $190,000 for past pain and suffering and $160,000 for future pain and suffering, and to entry of judgment in accordance therewith, and otherwise affirmed, without costs.
In the instant circumstances, we find the trial court’s reduction of damages to be more substantial than warranted by the record and modify accordingly (see, CPLR 5501 [c]). Concur— Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.